  Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 1 of 22




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


LEROY HAROLD G.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                5:20-CV-0298 (DEP)

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

DOLSON LAW OFFICE                         GREGORY P. FAIR, ESQ.
126 North Salina Street, Suite 3B
Syracuse, NY 13202

FOR DEFENDANT

SOCIAL SECURITY ADMIN.                    HUGH D. RAPPAPORT, ESQ.
625 JFK Building
15 New Sudbury St
Boston, MA 02203

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security (“Commissioner”), pursuant to 42 U.S.C.
    Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 2 of 22




' 405(g), are cross-motions for judgment on the pleadings. 1 Oral

argument was conducted in connection with those motions on May 12,

2021, during a telephone conference held on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

did not result from the application of proper legal principles and is not

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

       After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

       ORDERED, as follows:

       1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

       2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 3 of 22




      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      May 19, 2021
            Syracuse, NY




                                       3
Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 4 of 22




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------x
 LEROY HAROLD G.,

                                 Plaintiff,
 vs.                               5:20-CV-298

 COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.
 --------------------------------------------x
       Transcript of a Decision held during a

 Telephone Conference on May 12, 2021, the HONORABLE
 DAVID E. PEEBLES, United States Magistrate Judge,

 Presiding.

                         A P P E A R A N C E S
                            (By Telephone)

 For Plaintiff:         LAW OFFICES OF STEVEN R. DOLSON
                        Attorneys at Law
                        126 North Salina Street, Suite 3B
                        Syracuse, New York 13202
                          BY: GREGORY P. FAIR, ESQ.

 For Defendant:         SOCIAL SECURITY ADMINISTRATION
                        Office of General Counsel
                        J.F.K. Federal Building
                        Room 625
                        Boston, Massachusetts 02203
                          BY: HUGH D. RAPPAPORT, ESQ.

                   Jodi L. Hibbard, RPR, CSR, CRR
               Official United States Court Reporter
                      100 South Clinton Street
                   Syracuse, New York 13261-7367
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 5 of 22
                                                                           21


1                      (The Court and all counsel present by
2                       telephone.)

3                 THE COURT:   Let me begin by thanking counsel for

4     excellent presentations.      This is an interesting case and I
5     enjoyed hearing your arguments and reading your briefs.

6                 Plaintiff commenced this action to challenge an

7     adverse determination by the Commissioner of Social Security
8     finding that he was not disabled at the relevant times and

9     therefore ineligible for the benefits which he sought.           The
10    challenge is brought pursuant to 42 United States Code

11    Section 405(g).

12                The background is as follows:       Plaintiff was born
13    in September of 1968 and is currently 52 years of age.           He

14    was 41 years old at the alleged onset of his disability on

15    November 1, 2009.     Plaintiff lives in Baldwinsville.         He
16    stands 5 foot, 9 inches in height and weighs approximately

17    190 pounds.    He has at least two daughters, both of whom
18    appear to have been -- have grown into adulthood.          Plaintiff

19    graduated from high school and was in regular classes during

20    school.    He has between one and two years of college
21    education in computer science.       That was through a VESID

22    program.    At page 68 during the hearing, plaintiff testified

23    he had one year of college education; in his function report,
24    he stated he had two years of college education.          Plaintiff's

25    left-handed.    He has a driver's license.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 6 of 22
                                                                      22


1                Plaintiff stopped working on or about November 11,
2     2009.   In his last 15 years, he was employed initially at

3     Hechinger as a night stocker.       He lost his job in the early

4     1990s due to a bankruptcy of that company.         He then worked
5     for Georgia Pacific as a forklift operator for approximately

6     eight months in 1994 or 1995.       He then went to work for

7     Gaylord Brothers stocking shelves using a stand-up reach
8     truck and a stand-up forklift and he was also on occasion a

9     package handler.     He worked at Gaylord from 1996 until he
10    stopped working in 2009.

11               Physically, plaintiff suffers from headaches and

12    neck pain attributed by him to a work-related injury in or
13    about March of 2003.     The injury began as what he describes

14    as a crick in his neck.      He was in and out of work from that

15    date up until November 2009.       On March 24, 2010, Dr. Ross
16    Moquin performed an anterior discectomy with fusion, that is

17    reported at pages 325 through 327 of the administrative
18    transcript.    Plaintiff initially reported relief from his

19    pain after the surgery but then headaches and pain reportedly

20    resumed.
21               Plaintiff underwent umbilical hernia surgery repair

22    in July of 2017, and a second neck surgery, an anterior

23    cervical fusion with cage, on October 11, 2017 performed by
24    Dr. Richard Kelley and Dr. David Eng at Upstate.

25               The plaintiff has undergone over the years many



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 7 of 22
                                                                        23


1     x-ray, CT scan, and magnetic resonance imaging or MRI
2     testing.

3                On April 10, 2003, an x-ray of the cervical spine

4     showed no thoracic or cervical fractures.
5                On May 6, 2003, a cervical spine CT showed only

6     remarkable for a very slight concentric posterior bulging of

7     the C4-C5 disk with no evidence of neural encroachment or
8     impingement.

9                On May 4, 2010, a cervical x-ray, spine x-ray
10    showed that the hardware installed during the surgery was

11    intact.

12               On July 6, 2010, x-ray of plaintiff's cervical
13    spine post fusion showed the metallic plate affixed to the

14    anterior margins of C5, C6, and C7 vertebral bodies.            There's

15    some slight persistent widening of the anterior C2-C3
16    intervertebral disk space.      There was marked limitation of

17    flexion.   Extension is also limited.       There was no evidence
18    of motion at the level of cervical spine fusions.

19               X-rays taken on August 13, 2010 showed the metallic

20    plate that had been affixed and there appeared to be no
21    change from the prior study.       No evidence of vertebral body

22    movement at the level of the fusion with flexion or

23    extension.    That's at page 414.
24               In or about February 2014, MRI testing was taken as

25    reflected in notes from Dr. Ross Moquin's examination at



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 8 of 22
                                                                       24


1     page 541 with no evidence of cord compression or exiting
2     nerve root impingement.      Normal cervical lordosis.      No

3     evidence of dynamic instability.       The fusion appeared to be

4     excellent and in place and no evidence of failure.
5                On August 26, 2015, cervical x-rays revealed the

6     anterior cervical fusion at C5, C6, and C7 with no dynamic

7     instability noted on flexion or extension views.
8                On February 8, 2012, it was noted that a metallic

9     plate was affixed in an x-ray that was taken.          The vertebral
10    body alignment appears anatomic.       There's limitation of both

11    flexion and extension.      No evidence of motion across the

12    fused vertebral bodies.
13               MRI testing of the cervical spine on January 29,

14    2015 revealed stable appearance to the postsurgical changes

15    with anterior fusion from C5 to C7.        No recurrent or residual
16    disk herniation and no evidence of spinal stenosis.

17               The plaintiff also suffers from a hip issue.          He
18    claims to suffer from fibromyalgia, a shoulder tear, and

19    depression.

20               Plaintiff has had a myriad of medical providers
21    over time including SOS, an orthopedic group.          He underwent

22    10 visits with SOS between May of 2003 and February 2007.

23    His primary provider is Dr. Michael Lax who he has been
24    seeing since July of 2003.      He has also seen -- been to two

25    pain clinics, including CNY Spine and Pain Medicine where he



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 9 of 22
                                                                      25


1     sees Dr. Martin Schaeffer and has since 2015.          He has been to
2     New York Spine and Wellness, including seeing Physician

3     Assistant Carla Vavala.      He has been to Upstate where he has

4     seen Dr. David Eng who performed the second 2017 surgery.         He
5     has been to physical therapy, and he has seen Dr. Ross

6     Moquin, a neurosurgeon, from December 1, 2009 on.

7                Plaintiff has been prescribed various medications
8     including hydrocodone, oxycodone, Horizant, Lidocaine

9     ointment, pantaprazole, gabapentin, and Mobic.          He has also
10    had radio frequency ablations and facet injections, more than

11    five, and he has used a TENS unit.

12               In terms of activities of daily living, plaintiff
13    is able to dress, bathe or shower, groom, does some cooking,

14    does -- washes some dishes, has tried mowing his lawn, reads,

15    plays games on his computer, and he socializes with his
16    family.   He is unable, however, due to his condition, to

17    attend school events, he no longer does woodworking as a
18    hobby, he does not do any house maintenance, and no longer

19    bowls.

20               Procedurally, plaintiff applied for Title II
21    benefits protectively on June 28, 2016, alleging an onset

22    date of November 11, 2009.      At pages 100 and 235 of the

23    administrative transcript, he claims disability based on
24    cervical disk disease, low and mid back pain, and severe

25    headaches.    He also claims a torn shoulder socket and



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 10 of 22
                                                                        26


1     fibromyalgia.
2                 A hearing was conducted on October 24, 2018 by

3     Administrative Law Judge Jude Mulvey with a vocational expert

4     to address plaintiff's claim for benefits.          On December 4,
5     2018, ALJ Mulvey issued an unfavorable decision which became

6     a final determination of the agency on January 29, 2020 when

7     the Social Security Administration Appeals Council denied
8     plaintiff's request for review.        This action was commenced on

9     March 17, 2020, and is timely.
10                In her decision, ALJ Mulvey applied the familiar

11    five-step sequential test for determining disability.            She

12    first noted that plaintiff's insured status expired after
13    December 31, 2015.      She then determined at step one that

14    plaintiff had not engaged in substantial gainful activity

15    between the alleged onset date of November 11, 2009 and
16    December 31, 2015.

17                At step two, she concluded that plaintiff does
18    suffer, and did at the relevant times, from limitations that

19    impose, or conditions I should say, that impose more than

20    minimal limitations on his ability to perform basic
21    work-related functions, including cervical spine degenerative

22    disk disease and headaches.

23                At step three, ALJ Mulvey concluded that
24    plaintiff's conditions do not meet or medically equal any of

25    the listed presumptively disabling conditions set forth in



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 11 of 22
                                                                       27


1     the Commissioner's regulations, specifically considering
2     Listing 1.04.

3                 ALJ Mulvey next concluded that notwithstanding his

4     conditions, plaintiff nonetheless maintains the ability to
5     perform light work with limitations that are related to his

6     physical conditions.

7                 Applying that residual functional capacity or RFC
8     finding at step four, ALJ Mulvey concluded that plaintiff is

9     incapable of performing his past relevant work and proceeded
10    to step five where she noted correctly that the burden

11    shifted to the Commissioner.

12                At step five, she first noted that if plaintiff was
13    capable of performing a full range of light work, a finding

14    of no disability would be required under the

15    Medical-Vocational Guidelines that form the regulations or
16    the Grids and specifically Grid Rule 202.21.          Noting that the

17    plaintiff had limitations that eroded the job base on which
18    the Grids were predicated, she relied on the testimony of a

19    vocational expert to conclude that plaintiff can perform work

20    that is available in the national economy notwithstanding his
21    limitations and indicated that three representative

22    occupations that plaintiff was capable of performing included

23    as a marker, a ticket seller, and a collator operator, and
24    therefore found the plaintiff was not disabled at the

25    relevant times.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 12 of 22
                                                                        28


1                 As Commissioner correctly notes, the standard that
2     the court must apply in this action is extremely deferential

3     and very limited.     The court must determine whether correct

4     legal principles were applied and the resulting determination
5     is supported by substantial evidence.         As the Second Circuit

6     noted in Brault v. Social Security Administration

7     Commissioner, 683 F.3d 443, this is a highly deferential
8     standard.    It is more exacting than even the clearly

9     erroneous standard that lawyers are familiar with.           In
10    Brault, the court noted that under the standard, if a fact is

11    found by an administrative law judge, that fact can be

12    rejected by the court only if a reasonable fact finder would
13    have to conclude otherwise.

14                Plaintiff has raised two essential arguments.         One

15    is somewhat multifaceted.       He argues that the administrative
16    law judge failed to properly develop the record and that

17    there were gaps resulting from that failure, and within
18    argument one is also the contention that the residual

19    functional capacity was not based on any medical source

20    statement and that the ALJ essentially played doctor and
21    interpreted raw medical data to fashion the residual

22    functional capacity.

23                The second argument is that the administrative law
24    judge failed to perform a function-by-function analysis

25    before determining her residual functional capacity finding.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 13 of 22
                                                                          29


1                 The second argument I will address first.            I agree
2     with the Commissioner that there is no per se requirement

3     that the function-by -- failure to perform a

4     function-by-function analysis before affixing an RFC requires
5     remand.    In this case, the administrative law judge began her

6     RFC finding with a determination that plaintiff was capable

7     of performing light work.       Light work is defined under the
8     regulations and specifically 20 C.F.R. Section 404.1567(b)

9     and I think that that essentially satisfies the need to affix
10    the functional limitations that the plaintiff experienced as

11    a result of his conditions.

12                The first argument is somewhat more troublesome.
13    We begin with the proposition that the determination of

14    disability hinges in large part on the RFC finding which

15    represents a finding of the range of tasks that the plaintiff
16    is capable of performing notwithstanding his impairments.

17    Ordinarily, an RFC represents a claimant's maximum ability to
18    perform sustained work activities in an ordinary setting on a

19    regular and continuing basis, meaning eight hours a day for

20    five days a week or an equivalent schedule.          Tankisi v.
21    Commissioner of Social Security, 521 F.App'x 29 at 33 from

22    the Second Circuit 2013.       An RFC determination is informed by

23    consideration of all of the relevant medical and other
24    evidence, 20 C.F.R. Section 404.1545(a)(3), and of course the

25    RFC finding, like everything that the Commissioner decides,



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 14 of 22
                                                                       30


1     must be supported by substantial evidence.
2                 In this case, the administrative law judge

3     concluded that plaintiff, notwithstanding his limitations, is

4     capable of performing light work as defined in the
5     regulations, except he cannot climb ladders, ropes, or

6     scaffolds.    He can occasionally kneel, crawl, balance,

7     crouch, and stoop.      He should avoid moderate exposure to
8     temperature extremes, humidity, vibrations, chemicals, moving

9     machinery, and unprotected heights.        He can tolerate no more
10    than moderate levels of noise as defined in Appendix D of the

11    Selected Characteristics of Occupations, 1993 edition.           He

12    should avoid work outside in bright sunlight or work with
13    bright or flickering lights.       He can perform frequent

14    extension, flexion, and rotations of the neck.          That appears

15    at page 29 of the administrative transcript.          Light work of
16    course, as I indicated earlier, is defined by regulation and,

17    among other things, involves lifting no more than 20 pounds
18    at a time with frequent lifting or carrying of objects

19    weighing up to 10 pounds.       It also requires a good deal of

20    walking or standing, or alternatively sitting, most of the
21    time with some pushing and pulling of arm or leg controls.

22                The record contains several medical opinions.        The

23    regulations require that medical opinions, meaning opinions
24    from acceptable medical sources under the regulations that

25    were in effect at the time this case was decided, because it



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 15 of 22
                                                                         31


1     involves a claim that was filed prior to March 2017, the
2     former regulations apply.       There is a special duty to weigh

3     the opinions of a treating physician.         Ordinarily, the

4     opinion of a treating physician regarding the nature and
5     severity of an impairment is entitled to considerable

6     deference, provided that it is supported by medically

7     acceptable clinical and laboratory diagnostic techniques and
8     is not inconsistent with other substantial evidence.             Veino

9     v. Barnhart, 312 F.3d 578 at 588, Second Circuit 2002.            Such
10    opinions are not controlling, however, if they are contrary

11    to other substantial evidence in the record, including the

12    opinions of other medical experts.        Where conflicts arise in
13    the form of contradictory medical evidence, their resolution

14    is properly entrusted to the Commissioner.

15                If an ALJ does not give controlling weight to a
16    treating source's opinion, she must apply several factors, we

17    refer to them here in the Second Circuit as Burgess factors,
18    to determine what weight should be assigned to the opinion

19    and must provide reasons for the weight given and the

20    rejection of any opinion as controlling.
21                There are several medical opinions in the record in

22    this case that relate to plaintiff's physical capabilities.

23    Dr. Christopher Grammar, apparently a pain management
24    specialist, examined the plaintiff for purposes of Workers'

25    Compensation, plaintiff's Workers' Compensation claim and



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 16 of 22
                                                                        32


1     gave an opinion on August 1, 2013.        That appears at 460 to
2     465, and duplicated again at 466 to 471 of the administrative

3     transcript.    He concluded there was no limitations in

4     plaintiff's physical capabilities except for his perceived
5     disability at 464.      That was discussed at page 33 of the

6     administrative transcript by the administrative law judge and

7     given some weight.      The administrative law judge in
8     determining the weight to be given noted that the sum of the

9     records shows that the claimant had some greater limitations
10    than those opined.

11                Dr. Raymond Fiorini issued an opinion on

12    February 3, 2016.     He was another examining Workers'
13    Compensation consultant.       That appears at 606 to 612.       It

14    does not contain any functional limitations, although it does

15    state what plaintiff reports, that is that he can lift only
16    eight pounds, stand for five minutes and sit for ten minutes.

17    It's discussed at page 33 and given some weight.           The one
18    significant statement is that plaintiff's condition is likely

19    to worsen over time.

20                Dr. Michael Lax, plaintiff's treating physician,
21    gave several statements, most -- many of which were properly

22    rejected as addressing in a matter reserved to the

23    Commissioner.     For example, on page 627, on February 3, 2010,
24    he opined that the plaintiff is unable to work due to his

25    neck symptoms.     Again on April 14, 2010, at page 641, he is



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 17 of 22
                                                                         33


1     unable to work in any capacity at this time.          Those of course
2     were properly rejected.      Dr. Lax, however, gave an opinion in

3     a medical source statement on July 13, 2018 that appears at

4     pages 1706 to 1709 of the administrative transcript.             It is
5     extremely limiting.      It states that plaintiff is capable of

6     lifting occasionally and/or carrying less than 10 pounds and

7     frequently less than 10 pounds, can stand and/or walk for
8     less than two hours in an eight-hour workday.          Those are

9     inconsistent with the finding of light work.          It states that
10    plaintiff can never kneel.       The RFC states that plaintiff can

11    occasionally kneel.      It states that plaintiff can never

12    crawl.    It states that plaintiff is unable to reach above the
13    head without pain, and it states that plaintiff is unable to

14    concentrate most days due to severe and chronic pain.

15                That, as the Commissioner notes, that opinion was
16    not discussed by the administrative law judge.

17    Significantly, of course, the opinion does not state whether
18    it relates to the period prior to December 31, 2015,

19    plaintiff's date of last insured status, although it is noted

20    that plaintiff -- Dr. Lax has treated the plaintiff over time
21    since July 2003.

22                There is also an opinion from someone that's at 37F

23    or 1697 to 1700 dated June 26, 2018.         It is signed by someone
24    whose signature is illegible.       The medical specialty is

25    stated to be neurosurgery.       It is, the signature is over a



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 18 of 22
                                                                        34


1     line that states physician's signature, and it is extremely
2     limiting, again stating plaintiff can lift and carry less

3     than 10 pounds and stand in or walk less than two hours in an

4     eight-hour workday, should never climb, balance, kneel,
5     crouch, crawl, or stoop, can only occasionally reach.            I note

6     that there is no limitation on reaching in the RFC finding.

7     So those, again, that was not discussed.         It also does not
8     specify whether it applies to the period prior to plaintiff's

9     date of last insured status, and we don't know if it's from a
10    treating source such as Dr. Ross Moquin, Dr. Eng, or

11    Dr. Kelley, and as the Commissioner properly notes, if it is

12    from Dr. Eng or Dr. Kelley, then it most likely does not
13    apply to the relevant time period.        If it's from Dr. Moquin,

14    it may well apply to that period.

15                There is also an opinion from Advanced Nurse
16    Practitioner Rosemary Klein given on July 13, 2011, it

17    appears at 666 and 667.      It states that plaintiff was unable
18    to work at this time, headache but is available for work via

19    VESID if this becomes available.        That is an opinion that is

20    properly reserved to the Commissioner and plaintiff -- as
21    Commissioner notes, Nurse Klein is not an acceptable medical

22    source under the regulations in effect at the time.

23                The duty to develop the record is an essential
24    function of an administrative law judge.         The regulations of

25    the Commissioner require that the ALJ develop a claimant's



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 19 of 22
                                                                       35


1     complete medical history for at least 12 months prior to the
2     filing of an application for benefits and longer if necessary

3     to reach an informed decision, 20 C.F.R. Section 416.912(d),

4     and there is a corresponding regulation in the Section 404
5     section.    This obligation exists regardless of whether the

6     claimant is represented by counsel or a paralegal or instead

7     is proceeding pro se in which the duty is even more acute or
8     heightened.    The duty of an ALJ to develop the record is

9     particularly important when there are gaps in information
10    from a claimant's treating physician.         Boswell v. Astrue,

11    number 09-CV-533 from 2010 WL 3825622, Northern District of

12    New York, September 7, 2010, magistrate judge's report and
13    recommendation adopted at 2010 WL 3825621 by then Chief Judge

14    Norman A. Mordue on September 13, 2010.

15                In this case, I find multiple errors.        First of all
16    there's, there are gaps in the record that are wide enough to

17    drive a truck through.      It is incomprehensible to me that the
18    administrative law judge failed to even discuss the opinion

19    of a treating source such as Dr. Lax.         That in and of itself

20    is an error and the court is not -- does not properly weigh a
21    medical opinion in the first instance.         It is for the

22    Commissioner to do that.       I recognize the Commissioner's

23    argument that it may be a check-box form entitled to less
24    deference.    Certainly there's a question as to the period for

25    which it applies, but since Dr. Lax did treat the plaintiff



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 20 of 22
                                                                       36


1     during the relevant time period, there should have been
2     clarification on that issue.       Dr. Lax should have been

3     recontacted and asked whether these opinions applied prior to

4     December 31, 2015.
5                 There is also in my view a question of whether the

6     author of the June 26, 2018 opinion should have been, should

7     have been established.      It's pretty clear it's from a
8     physician, that the signature on page 1700 is over the line

9     that states physician's signature, the specialty is
10    neurosurgery.     It could have been Dr. Moquin, in which case

11    it could well have applied to the relevant time period.          As I

12    stated earlier, if it's from Dr. Eng and Dr. Kelley, it
13    probably didn't, but I think there was a duty on the part of

14    the ALJ to establish that and certainly to discuss this

15    opinion and why it may have been rejected.
16                The -- I recognize the difficulty at this late date

17    of establishing plaintiff's condition prior to the date of
18    last insured status but I think at the very least filling

19    these gaps and perhaps reaching out to an expert with

20    interrogatories to review the medical records and give an
21    opinion as to the plaintiff's status.         And the issue here is

22    also, so Dr. Grammar's opinion was given some weight but the

23    ALJ stated there is -- there are more limitations than
24    Dr. Grammar's opinion reflect, but we don't know how much

25    more and we don't know how the administrative law judge



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 21 of 22
                                                                         37


1     arrived at that without playing doctor and reviewing raw
2     medical data.     There really isn't anything in the treatment

3     notes that I could find that would equate to what the court

4     found in Tankisi where a treating source issued an opinion in
5     notes as to the functional capabilities of the plaintiff.

6                 So I think there are several errors in this case.

7     I don't find any persuasive evidence of disability, but I do
8     find error.    I do find that the resulting determination,

9     therefore, is not supported by substantial evidence.             I would
10    grant judgment on the pleadings to the plaintiff without a

11    directed finding of disability and order the matter be

12    remanded for further consideration.
13                Thank you both for excellent presentations.          Hope

14    you have a good day, and stay safe.

15                MR. FAIR:    Thank you, your Honor.
16                      (Proceedings Adjourned, 12:04 p.m.)

17
18

19

20
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 5:20-cv-00298-DEP Document 15 Filed 05/19/21 Page 22 of 22
                                                                       38


1
2                      CERTIFICATE OF OFFICIAL REPORTER

3

4
5           I, JODI L. HIBBARD, RPR, CRR, CSR, Federal

6     Official Realtime Court Reporter, in and for the

7     United States District Court for the Northern
8     District of New York, DO HEREBY CERTIFY that

9     pursuant to Section 753, Title 28, United States
10    Code, that the foregoing is a true and correct

11    transcript of the stenographically reported

12    proceedings held in the above-entitled matter and
13    that the transcript page format is in conformance

14    with the regulations of the Judicial Conference of

15    the United States.
16

17                            Dated this 13th day of May, 2021.
18

19

20                                     /S/ JODI L. HIBBARD
21                                     JODI L. HIBBARD, RPR, CRR, CSR
                                       Official U.S. Court Reporter
22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
